I concur in the result affirming the judgment. I also concur in the holding that error was committed in excusing Juror Kelso. I also think error was committed in restricting the cross-examination of witness Beckstead, not that the defendant was entitled to take answers to all the questions propounded, but to those which related to the transactions and conversations testified to by the witness on his direct examination. Questions which called for mere self-serving statements, of course, were not competent, unless they were connected with or related to the dis-serving statements of the defendant and as testified to by the witness, or otherwise were part of the transactions or conversations testified to by him. I think some of the questions propounded called for testimony which had such tendency.
However, I do not think the errors of such prejudicial effect as to justify a reversal of the judgment. But I do not concur in the statement that "prejudice is not presumed from error." That is putting the proposition too broadly. The rule, notwithstanding section 9231, Comp. Laws Utah 1917, is that while prejudice will not be presumed from mere error, still a committed error or an erroneous ruling, which is calculated, or has the tendency, or the natural effect, to do harm and to affect a substantial right, will be presumed to have done so, until on the record it is shown that no such harm was or could have been done. State v.Cluff, 48 Utah, 102, 158 P. 701. The denial of a litigant's right to *Page 227 
proper cross-examination may affect a substantial right. Whether in a particular matter the denial was calculated to do harm is dependent upon a variety of things, chiefly the character of the matter sought or elicited and its bearing upon or relation to other evidence. Whether the presumption is overthrown by the record is again dependent upon a variety of things, the issues, the quantum, and character of other evidence, and the natural and probable effects of the ruling when considered with the whole of the evidence. When so considered, I do not think the ruling was of such harmful effect as to work a reversal of the judgment. Because of the undisputed evidence in the case and the admissions of the defendant as to the committed offense, I feel satisfied the same result would have been reached by the jury had the erroneous rulings not been made.